

EXHIBIT 10.1


RESIGNATION AND SEVERANCE AGREEMENT
 
 


1. David Henry (“Executive”) is currently employed by Logitech Inc. (the
“Company”) as its Senior Vice President, Customer Experience and Chief Marketing
Officer.  Executive and the Company have determined that they will terminate
their employment relationship later this year, and it is the Company’s desire to
ensure that there is a smooth and orderly transition of Executive’s duties, and
to provide Executive with certain severance benefits that he would not otherwise
be entitled to receive upon his resignation.  Accordingly, Executive and the
Company agree as set forth below.  This Agreement will become effective on the
day it is signed by Executive (the “Effective Date”).
 
2. Executive hereby resigns from his employment with the Company, and from any
positions that he holds as an officer of the Company and any of its direct or
indirect subsidiaries or affiliates, with all such resignations to be effective
as of the close of business on October 1, 2010 (the effective date of such
resignations being the “Resignation Date”).  Provided, however, that the Company
may, in its sole discretion, elect to extend the Resignation Date up to an
additional 60 days (as late as November 29, 2010) by giving Executive not less
than 10 days’ written notice of such extension prior to the Resignation Date.
 
3. During the period between the date of this Agreement and the Resignation Date
(the “Transition Period”), Executive will continue to perform his duties for the
Company in a professional and timely manner to the full satisfaction of the
Company.  Executive shall also work with the Company to ensure an orderly and
complete transition of his duties by the Resignation Date.  During the
Transition Period, the Company will continue to provide Executive with his
current base salary and employee fringe benefits, and any unvested stock options
and restricted stock units granted to Executive by the Company or its parent
company, Logitech International S.A. (the “Parent”) shall continue to vest
during the Transition Period.  No unvested stock options or restricted stock
units shall vest on or after the Resignation Date.  Following the Resignation
Date, Executive may exercise his right to exercise any or all of his vested
stock options in accordance with the terms of the applicable stock option
plans/agreements.  Executive will not participate in the Company’s FY 2011
Management Performance Bonus Plan or any other Company incentive bonus program
established for the Company’s 2011 fiscal year or any performance period
therein.  Upon the Resignation Date, Executive will be paid all of his accrued,
unused paid time off that he earned during his employment with the Company.
 
4. Subject to Executive’s execution of the General Release of Claims (the
“Release”) attached to this Agreement as Exhibit A on or after the Resignation
Date, without revocation, and delivery of the executed Release to the Company,
the Company will provide Executive with the following:
 
(a)           a lump sum severance payment of $460,000, less applicable
withholding; such payment will be made as provided in Paragraph 5 below; and
 
(b)           an additional lump sum severance payment in an amount equal to
$149,500 multiplied by a fraction, the denominator of which is 180, and the
numerator of which is equal to the number of days, up to a maximum of 180,
between and including April 1, 2010 and the Resignation Date; such payment will
be subject to applicable withholding and payable as provided in Paragraph 5
below; and
 
(c)           in the event that Executive timely elects to obtain continued
group health insurance coverage under COBRA following the Resignation Date, the
Company will pay the premiums for such coverage through the earlier of (i) the
date that is one year  following the Resignation Date, or (ii) the first date on
which Executive becomes eligible to obtain other group health insurance
coverage; thereafter, Executive may elect to purchase continued group health
insurance coverage under COBRA at his own expense; and
 
(d)           the Company will pay for up to $15,000 worth of executive-level
outplacement services actually used by Executive; payment for such services will
be made by the Company directly to the outplacement services provider, which
provider will be selected by Executive from a list of such providers created by
the Company; provided, however, that Executive must use such services within one
year following the Resignation Date, and payment for such services must be made
by the Company within two years following the Resignation Date; and
 
(e)           if the Resignation Date is on or after October 1, 2010, and not
before, Executive will be entitled to an additional lump sum severance payment
of $508,000, less applicable withholding; such payment will be made as provided
in Paragraph 5 below.
 
    Executive acknowledges and agrees that he shall not be entitled to any
payments or benefits from the Company other than those expressly set forth in
Paragraphs 3 and 4.
 
5. Executive’s right to receive any of the severance payments or benefits
described in Paragraph 4 is contingent upon Executive’s execution, without
revocation within the statutorily-required revocation period, of the Release,
and his return of the executed Release to the Company, all by the date that is
sixty (60) days following the Resignation Date (the “Release Deadline”).  If any
of these conditions are not satisfied, or the release otherwise does not become
effective by the Release Deadline, Executive will not be entitled to receive any
of the severance payments or benefits described in Paragraph 4.  In no event
will those severance payments or benefits be paid or provided until the Release
actually becomes effective.  Subject to the satisfaction of the conditions
described in this Paragraph, the severance payments described in Paragraph 4(a),
(b), and (if applicable) (e) will be paid to Executive by the Company on or
before the 60th day following the Resignation Date.
 
6. Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits payable upon separation that is payable to Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation
(together, the “Deferred Payments”) under Internal Revenue Code Section 409A and
the final regulations and official guidance thereunder (“Section 409A”) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A.
 
7. Notwithstanding anything to the contrary in this Agreement, if Executive’s
employment is terminated by the Company for Cause (as defined below) during the
Transition Period, Executive shall be entitled to no compensation, severance
payments or other benefits from the Company other than those earned under
Paragraph 3 through the date of Executive’s termination for C ause.   For
purposes of this Agreement, a termination for “Cause” occurs if Executive is
terminated for any of the following reasons:  (i) theft, dishonesty, or
falsification of any employment or Company records; (ii) improper disclosure of
the Company’s confidential or proprietary information or any other material
violation of any employee confidentiality and assignment of inventions agreement
between Executive and the Company; (iii)  Executive’s conviction (including any
plea of guilty or no contest) of a felony, or of any other criminal act if that
act impairs Executive’s ability to perform Executive’s duties for the Company;
(iv) Executive’s continued failure or refusal to perform any duties reasonably
assigned to him by the Company following the Company’s provision of written
notice to Executive of such failure or refusal and a reasonable period of time
to “cure” such failure or refusal; or ( v) Executive’s failure to cooperate in
good faith with a governmental or internal investigation of the Company or its
directors, officers or employees, if the Company has requested Executive’s
cooperation.  For purposes of this paragraph only, “Company” shall mean Logitech
International S.A. and its direct and indirect subsidiaries, including, but not
limited to, the Company.
 
8. The parties agree that the Employment Agreement between Executive and the
Company dated December 3, 2008 shall remain in effect during the Transition
Period, except Paragraphs 4 and 5 of such agreement, which are hereby terminated
effective immediately, and shall be of no further legal force or effect.
 
9. The Change of Control Severance Agreement dated December 3, 2008 by and among
Executive, the Company, and Logitech International S.A. (the “Change of Control
Agreement”) will remain in full force and effect until the Resignation Date or
any earlier date of termination of Executive’s employment with the Company, on
which termination date, subject to the remainder of this Paragraph, the Change
of Control Agreement will terminate without further action by the parties
thereto and be of no further legal force or effect.  Provided, however, that if
Executive is entitled to receive severance payments and benefits pursuant to the
terms of the Change of Control Agreement upon the termination of his employment
with the Company, Executive will, subject to his satisfaction of all applicable
conditions described in Paragraph 4, receive the severance payments and benefits
described in Paragraph 4 on the terms and conditions described herein, and will
also be entitled to receive the accelerated stock option vesting described in
the Change of Control Agreement.  Except with respect to the accelerated stock
option vesting described in the prior sentence, Executive shall not, under any
circumstances, be entitled to receive any severance payments or benefits under
the Change of Control Agreement.
 
10. Executive acknowledges and agrees that he shall continue to be bound by and
comply with the terms of any proprietary rights, assignment of inventions and/or
confidentiality agreements between the Company and Executive.  On or before the
Resignation Date, Executive will return to the Company, in good working
condition, all Company property and equipment that is in Executive’s possession
or control, including, but not limited to, any files, records, computers,
computer equipment, cell phones, credit cards, keys, programs, manuals, business
plans, financial records, and all documents (whether in paper, electronic, or
other format, and all copies thereof) that Executive prepared or received in the
course of his employment with the Company.
 
11. Executive agrees that he will not, at any time in the future, make any
critical or disparaging statements about the Company, the Parent, their
respective parents, divisions, direct and indirect subsidiaries, and affiliated
entities (collectively, the “Logitech Group”), or any of its or their products,
services, or employees, except to the extent that such statements are made
truthfully in response to a subpoena or other compulsory legal process.
 
12. Executive agrees that for a period of one year following the Resignation
Date, he will not, on behalf of himself or any other person or entity, directly
or indirectly solicit any employee of any member of the Logitech Group to
terminate his/her employment relationship with that entity.
 
13. If any provision of this Agreement is deemed invalid, illegal, or
unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.  In the event of any legal
action relating to or arising out of this Agreement, the prevailing party shall
be entitled to recover from the losing party its attorneys’ fees and costs
incurred in that action.
 
14. The Company intends that income provided to the Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code.  The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section
409A.  However, the Company does not guarantee any particular tax effect for
income provided to the Executive pursuant to this Agreement.  In any event,
except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to the Executive, the
Company shall not be responsible for the payment of any applicable taxes
incurred by the Executive on compensation paid or provided to the Executive
pursuant to this Agreement.  In the event that any compensation to be paid or
provided to Executive pursuant to this Agreement may be subject to the excise
tax described in Section 409A, the Company may delay such payment for the
minimum period required in order to avoid the imposition of such excise tax.
 
15. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements between the parties, whether written or oral, with the exception of
any stock option, restricted stock unit or other equity agreements between the
parties and any agreements described in Paragraphs 8-10.  This Agreement may not
be modified or amended except by a document signed by an authorized officer of
the Company and Executive.
 
 
 
Dated: June 8, 2010
 
 
/s/ David Henry                                                                
David Henry
 
 
 
 
 
Dated: June 8, 2010
 
 
 
LOGITECH INC.
 
 
By: /s/ Martha Tuma 
Martha Tuma
Its: Vice President, Human Resources
   



 


 
EXHIBIT A
 
GENERAL RELEASE OF CLAIMS
 


 
1. David Henry (“Executive”) has been employed by Logitech Inc. (the “Company”)
as its Senior Vice President, Customer Experience and Chief Marketing
Officer.  Executive and Company have executed a Resignation and Severance
Agreement dated June 8, 2010 (“Severance Agreement”), which provides for the
payment to Executive of certain severance payments and benefits that he would
not otherwise be entitled to receive upon his resignation, subject to the
execution by Executive of this General Release of Claims (“Release”) without
revocation.  Accordingly, Executive and the Company agree as set forth
below.  This Release will become effective on the eighth day after it is signed
by Executive (the “Effective Date”), provided that Executive has not revoked
this Release (by email notice to martha_tuma@logitech.com) prior to that date.
 
2. In consideration of the payments and benefits described in Paragraphs 3 and 4
of the Severance Agreement, Executive and his successors release the Company,
its parent company, Logitech International S.A. (the “Parent”), and each of
their respective parents, divisions, direct and indirect subsidiaries, and
affiliated entities (collectively, the “Logitech Group”), and each of those
entities’ respective current and former shareholders, investors, directors,
officers, employees, agents, attorneys, insurers, legal successors and assigns
of and from any and all claims, actions and causes of action, whether now known
or unknown, which Executive now has, or at any other time had, or shall or may
have against those released parties based upon or arising out of any matter,
cause, fact, thing, act or omission whatsoever occurring or existing at any time
up to and including the date on which Executive signs this Agreement, including,
but not limited to, any claims of breach of express or implied contract,
tortious or other  wrongful termination, constructive termination, retaliation,
fraud, defamation, infliction of emotional distress or national origin, race,
age, sex, sexual orientation, disability or other discrimination or harassment
under the Civil Rights Act of 1964, the Age Discrimination In Employment Act of
1967, the Americans with Disabilities Act, the Fair Employment and Housing Act
or any other applicable law.  Notwithstanding the above, it is expressly
understood that this Release does not apply to, and shall not be construed as, a
waiver or release of any claims or rights that cannot lawfully be released by
private agreement, including any applicable statutory indemnity rights under the
California Labor Code or any rights to challenge the validity of this Release
under the Older Workers Benefit Protection Act.
 
3. Executive acknowledges that he has read section 1542 of the Civil Code of the
State of California, which states in full:
 
    A general release does not extend to claims which the creditor does not know
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.
 
Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this Release, and affirms that
he is releasing all known and unknown claims that he has or may have against the
parties listed above.  Executive also acknowledges and agrees that he has been
paid all wages (including base salary, paid time off, and bonuses) that he
earned during his employment with the Company.
 
4. If any provision of this Release is deemed invalid, illegal, or
unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Release, and the validity, legality, and enforceability of the remainder of the
Release shall not in any way be affected.  In the event of any legal action
relating to or arising out of this Release, the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in that action.
 
5. This Release and the  other agreements referred to above constitute the
entire agreement between the parties with respect to the subject matter hereof
and they supersede all prior negotiations and agreements between the parties,
whether written or oral.  This Release may not be modified or amended except by
a document signed by an authorized officer of the Company and Executive.
 
EXECUTIVE UNDERSTANDS THAT HE IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS RELEASE AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED
ABOVE IN PARAGRAPHS 2  AND 3 ) HE HAS AGAINST THE PARTIES RELEASED ABOVE BY
SIGNING THIS RELEASE.  EXECUTIVE FURTHER UNDERSTANDS THAT HE MAY HAVE UP TO 21
DAYS TO CONSIDER THIS RELEASE, THAT HE MAY REVOKE IT AT ANY TIME DURING THE 7
DAYS AFTER HE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED.  EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS RELEASE
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPHS 3 AND 4 OF THE SEVERANCE AGREEMENT, WHICH
COMPENSATION AND BENEFITS HE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE.
 
 
 
Dated:                                           , 2010
 
 
                                         
David Henry
 
 
 
 
 
Dated:                                           , 2010
 
 
LOGITECH INC.
 
 
By:                                    
                                                   
Martha Tuma
Its: Vice President, Human Resources
   



 

 
 

--------------------------------------------------------------------------------

 
